United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2385
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Anthony McDile,                         *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: October 31, 2002
                              Filed: November 1, 2002
                                   ___________

Before BOWMAN, MURPHY, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Anthony McDile appeals the sentence imposed by the district court1 upon
revocation of his supervised release. In 1991 McDile was sentenced to 151 months
imprisonment and 3 years supervised release for a drug offense. He began his
supervised release in December 2001. In May 2002 McDile waived his right to an
evidentiary hearing and admitted, or did not contest, that he had violated specified
conditions of his supervised release. The district court revoked McDile’s supervised


      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
release and sentenced him to 10 months imprisonment and 24 months supervised
release.

       On appeal, McDile argues that the district court abused its discretion by
imposing both a prison sentence and additional supervised release, because 18 U.S.C.
§ 3583(e)(3), which governs revocation of supervised release, does not expressly
authorize imposition of supervised release following reimprisonment. This argument
is foreclosed by Johnson v. United States, 529 U.S. 694, 702, 713 (2000) (although
18 U.S.C. § 3583(h) does not apply retroactively to offenses committed before
September 13, 1994, § 3583(e)(3) already allows district courts to impose additional
term of supervised release following reimprisonment). We note that the total of
McDile’s new terms of imprisonment and supervised release, 34 months, does not
exceed his original supervised-release term. See United States v. St. John, 92 F.3d
761, 766 (8th Cir. 1996) (maximum period of time defendant’s freedom can be
restrained upon revocation of supervised release is capped by original supervised-
release term).

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-